Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 02/24/2022. Claims 1, 9, 15 have been amended. Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, 15 recites "wherein the effectiveness model is trained to evaluate effectiveness of the hospital department designations associated with the other patients based on the clinical data relating to the patient outcomes associated with the other patients” and “wherein the effectiveness models are patients-departments match training links” (claim 9). Applicant has provided no disclosure of how the effectiveness model (i.e., patients-departments match training links) actually works/functions to arrive at the desired solution. 
With respect to the limitation “the effectiveness model,” the specification only mentions: “The patients-departments match training links 508 (e.g., the models) can be generated by linking or matching the patient with the hospital department designation associated with the patient” (¶ 0042). As can be seen, there is no specific description as to how the effectiveness model is generated to arrive at the desired solution. Any relationships trained using patients-departments matches could potentially read on the as-claimed invention. The claimed effectiveness model, or patients-departments match training links amounts to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. See: MPEP § 2161.01.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of training using machine learning to train patients-departments match training links (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the patients-departments match training links is specifically performed with respect to the Applicant’s claimed invention
Claims 2-8 are rejected as being dependent on claim 1.
Claims 10-14 are rejected as being dependent on claim 9.
Claims 16-20 are rejected as being dependent on claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (IP.com translation of China Invention App. Pub. No. CN 109166618 A, hereinafter referred to as "Liu") in view of Jarrett et al. (U.S. Patent App. Pub. No. US 2019/0108313 A1, hereinafter referred to as "Jarrett").
Regarding (currently amended) claim 1, Liu teaches a system, comprising: 
a classification component that: 
based on one or more images associated with a patient, generates a rough image classification (Liu: page 5, first ¶; page 5, second ¶, i.e., “The image of sharp position point examines as characteristic image…the standard picture of other colors all corresponds to different diseases”), 
based on text associated with the patient, generates a patient feature construction (Liu: page 5, fourth ¶; page 5, fifth ¶, i.e., “electrocardiogram conclusion are normal. and five indexes of hepatitis b is negative or positive”); and 
infers a fine patient classification to classify the patient into a hospital department, wherein the fine patient classification inference is based on an analysis of both the rough image classification and the patient feature construction (Liu: page 4, sixteenth ¶, i.e., “Characteristic information can be compared with standard information…the hospital and department can be recommended”; page 5, fourth ¶, i.e., “patient information is the image of diagnosis and treatment text”; page 5, sixth ¶, i.e., “Patient can be then divided into the cardiopathic hospital”); 
Yet, Liu does not explicitly teach, but Jarrett teaches, in the same field of endeavor, 
a memory that stores computer executable components (Jarrett: ¶ 0015; ¶ 0019-0020); 
a processor, operably coupled to the memory, and that executes computer executable components stored in the memory (Jarrett: ¶ 0015; ¶ 0028), wherein the computer executable components comprise: 
a model generation component that: 
employs machine learning to train an effectiveness model (Jarrett: ¶ 0048) on data associated with other patients, wherein the data comprises patient data for the other patients (Jarrett: ¶ 0029-0030; ¶ 0037; ¶ 0039; ¶ 0042), hospital department designations associated with the other patients (Jarrett: ¶ 0029, i.e., Examiner interprets the data being hospital department designations is not functionally related to the use of data associated with other patients to train a model and does not distinguish the claimed invention from the prior art. Jarrett teaches “outcomes data from within the healthcare facility or organization,” which in the context of Liu, a person having ordinary skill in the art would have understood could be the claimed hospital department designations; ¶ 0037), and clinical data relating to patient outcomes associated with the other patients (Jarrett: ¶ 0029-0030; ¶ 0037), and wherein the effectiveness model is trained to evaluate effectiveness of the hospital department designations associated with the other patients based on the clinical data relating to the patient outcomes associated with the other patients and weigh the cost benefit of selecting a first hospital department designation against a second hospital department designation (Jarrett: ¶ 0039, i.e., “analytics relevant to a particular patient can be provided within the clinical decision workflow to provide data-driven decision support…to determine how a recommended care plan compares to other care plans available to the patient…based on analytics, outcomes, claims data, and the like for patients similar to the particular patient”; ¶ 0044, i.e., “the recommendation may reveal costs corresponding to each care plan available to the patient that may help the clinician determine the most cost-effective plan. The recommendation may additionally reveal readmission risks corresponding to each care plan available to the patient”), 
based on the hospital department and an outcome of treatment by the hospital department, generates feedback for the fine classification (Jarrett: figure 5, i.e., the recommendation 510 indicates that the “Current discharge plan differs from model recommendation”; ¶ 0039, i.e., “analytics relevant to a particular patient can be provided within the clinical decision workflow to provide data-driven decision support…to determine how a recommended care plan compares to other care plans available to the patient…based on analytics, outcomes, claims data, and the like for patients similar to the particular patient”; ¶ 0068, i.e., Examiner interprets the ”venues” as the claimed hospital department); and 
based on the feedback, updates the effectiveness model (Jarrett: ¶ 0069, i.e., “Because the current care plan differs from the model recommendation, the clinician is prompted to provide feedback 640…This feedback may be utilized, such as by a workflow service and/or knowledge system, to identify factors that may provide more accurate analytics in additional recommendations for similar patients”; ¶ 0076); and 
a selection component that: 
compares the hospital department associated with the fine patient classification for the patient (Jarrett: ¶ 0029, i.e., Jarrett teaches “characteristics of a clinical decision support workflow being managed by the end user device for a patient,” which in the context of Liu, a person having ordinary skill in the art would have understood could include the claimed hospital department associated with the fine patient classification for the patient) and the effectiveness model associated with the other patients (Jarrett: ¶ 0048, i.e., Examiner interprets the “workflow service (workflow service A 208a, workflow service B 208b, or workflow service C 208c)” as the claimed effectiveness model) to provide a hospital department selection for the patient based on the comparison (Jarrett: ¶ 0048, i.e., Examiner interprets “determine…the most effective care plan (i.e., the model recommendation) for the patient” as the claimed hospital department selection because it is based on comparing “information received from the end user device 204” (which includes the “characteristics of a clinical decision support workflow being managed by the end user device for a patient”) and “workflow service,” which is the claimed hospital department associated with the fine patient classification and the effectiveness model, respectively); and
rates the hospital department selection based on the feedback (Jarrett: ¶ 0068, i.e., Examiner interprets the “readmission risk for the current discharge plan 522, the model recommendation 524, and other available care plans 526, 527, 528” as the claimed rating).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the memory, processor, model generation component, and selection component, as taught by Jarrett, within the system of Liu, with the motivation to “[empower a user] to make more informed decisions without having to delay actions otherwise necessary (e.g., patient care)” (Jarrett: ¶ 0065).
Regarding (previously presented) claim 2, Liu and Jarrett teach the system of claim 1, wherein the model generation component further generates the feedback based on evaluation of the hospital department designations associated with the other patients (Jarrett: ¶ 0039, i.e., “analytics relevant to a particular patient can be provided within the clinical decision workflow to provide data-driven decision support…to determine how a recommended care plan compares to other care plans available to the patient…based on analytics, outcomes, claims data, and the like for patients similar to the particular patient”).
The obviousness of combining the teachings of Liu and Jarrett are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 7, Liu and Jarrett teach the system of claim 1, wherein the model generation component employs recursive learning to train the effectiveness model (Jarrett: ¶ 0050, i.e., “a cost matrix such as this may be adjusted as needed to help fine tune the model for different iterations”; ¶ 0054, i.e., “boosting, on the other hand, learns from the data by incrementally building a model, thereby attempting to correct misclassifications from previous boosting iterations”; ¶ 0076, i.e., “the feedback is utilized to train a workflow service”).
The obviousness of combining the teachings of Liu and Jarrett are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 8, Liu and Jarrett teach the system of claim 1, wherein the effectiveness model is cross- trained against other models (Jarrett: ¶ 0049, i.e., “the alternating decision tree algorithm may be modified by wrapping it in other algorithms”; ¶ 0053, i.e., “there are thousands of machine learning algorithms, which could be used in place of, or in conjunction with, the alternating decision tree algorithm”; ¶ 0055, i.e., “regression methods are also used with other methods to develop regression trees. Some algorithms combine both classification and regression methods”) in a cloud-based infrastructure (Jarrett: ¶ 0024; ¶ 0032, i.e., “the workflow service is provided as a cloud service”).
The obviousness of combining the teachings of Liu and Jarrett are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 9, Liu teaches a computer-implemented method (Liu: abstract; page 4, thirteenth ¶), comprising: 
employing, by a system operatively coupled to a processor, one or more images associated with a patient to generate a rough image classification (Liu: page 5, first ¶; page 5, second ¶, i.e., “The image of sharp position point examines as characteristic image…the standard picture of other colors all corresponds to different diseases”); 
employing, by the system, text associated with a patient to perform a patient feature construction (Liu: page 5, fourth ¶; page 5, fifth ¶, i.e., “electrocardiogram conclusion are normal. and five indexes of hepatitis b is negative or positive”); 
based on the rough image classification and the patient feature construction, generating, by the system, fine patient classification that classifies a patient into a hospital department (Liu: page 4, sixteenth ¶, i.e., “Characteristic information can be compared with standard information…the hospital and department can be recommended”; page 5, fourth ¶, i.e., “patient information is the image of diagnosis and treatment text”; page 5, sixth ¶, i.e., “Patient can be then divided into the cardiopathic hospital”);  
Yet, Liu does not explicitly teach, but Jarrett teaches, in the same field of endeavor, 
employing, by the system, machine learning to train an effectiveness model on data (Jarrett: ¶ 0048), wherein the data comprises patient data for other patients (Jarrett: ¶ 0029-0030; ¶ 0037; ¶ 0039; ¶ 0042), hospital department designations associated with the other patients (Jarrett: ¶ 0029, i.e., Examiner interprets the data being hospital department designations is not functionally related to the use of data associated with other patients to train a model and does not distinguish the claimed invention from the prior art. Jarrett teaches “outcomes data from within the healthcare facility or organization,” which in the context of Liu, a person having ordinary skill in the art would have understood could be the claimed hospital department designations; ¶ 0037), and clinical data relating to patient outcomes associated with the other patients (Jarrett: ¶ 0029-0030; ¶ 0037), and wherein the effectiveness model is trained to evaluate effectiveness of the hospital department designations associated with the other patients based on the clinical data relating to the patient outcomes associated with the other patients and weigh the cost benefit of selecting a first hospital department designation against a second hospital department designation (Jarrett: ¶ 0039, i.e., “analytics relevant to a particular patient can be provided within the clinical decision workflow to provide data-driven decision support…to determine how a recommended care plan compares to other care plans available to the patient…based on analytics, outcomes, claims data, and the like for patients similar to the particular patient”; ¶ 0044, i.e., “the recommendation may reveal costs corresponding to each care plan available to the patient that may help the clinician determine the most cost-effective plan. The recommendation may additionally reveal readmission risks corresponding to each care plan available to the patient”); 
based on the hospital department and an outcome of treatment by the hospital department, generating, by the system, feedback for the fine classification (Jarrett: figure 5, i.e., the recommendation 510 indicates that the “Current discharge plan differs from model recommendation”; ¶ 0039, i.e., “analytics relevant to a particular patient can be provided within the clinical decision workflow to provide data-driven decision support…to determine how a recommended care plan compares to other care plans available to the patient…based on analytics, outcomes, claims data, and the like for patients similar to the particular patient”; ¶ 0068, i.e., Examiner interprets the ”venues” as the claimed hospital department); 
comparing, by the system, the hospital department associated with the fine patient classification for the patient (Jarrett: ¶ 0029, i.e., Jarrett teaches “characteristics of a clinical decision support workflow being managed by the end user device for a patient,” which in the context of Liu, a person having ordinary skill in the art would have understood could include the claimed hospital department associated with the fine patient classification for the patient) to the effectiveness model associated with the other patients (Jarrett: ¶ 0048, i.e., Examiner interprets the “workflow service (workflow service A 208a, workflow service B 208b, or workflow service C 208c)” as the claimed effectiveness model) to provide a hospital department selection for the patient (Jarrett: ¶ 0048, i.e., Examiner interprets “determine…the most effective care plan (i.e., the model recommendation) for the patient” as the claimed hospital department selection because it is based on comparing “information received from the end user device 204” (which includes the “characteristics of a clinical decision support workflow being managed by the end user device for a patient”) and “workflow service,” which is the claimed hospital department associated with the fine patient classification and the effectiveness model, respectively), wherein the effectiveness model comprises patients-departments match training links (Jarrett: ¶ 0030, i.e., Examiner interprets the workflow being trained based on “data may be derived from patients similar to the patient…patients…being treated at similar healthcare facilities” as the claimed patients-departments match training links because the data identifies relationships between patients and the healthcare facilities at which they are treated corresponding to healthcare facilities at which the patient is treated); 
rating the hospital department selection based on the feedback (Jarrett: ¶ 0068, i.e., Examiner interprets the “readmission risk for the current discharge plan 522, the model recommendation 524, and other available care plans 526, 527, 528” as the claimed rating).
The obviousness of combining the teachings of Liu and Jarrett are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 10, Liu and Jarrett teach the computer-implemented method of claim 9, further comprising generating feedback further based on evaluation of the hospital department designations associated with the other patients (Jarrett: ¶ 0039, i.e., “analytics relevant to a particular patient can be provided within the clinical decision workflow to provide data-driven decision support…to determine how a recommended care plan compares to other care plans available to the patient…based on analytics, outcomes, claims data, and the like for patients similar to the particular patient”).
The obviousness of combining the teachings of Liu and Jarrett are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 15, Liu teaches a computer program product for facilitating hospital department selection (Liu: abstract; page 4, thirteenth ¶)…: 
employ one or more images associated with a patient to generate a rough image classification (Liu: page 5, first ¶; page 5, second ¶, i.e., “The image of sharp position point examines as characteristic image…the standard picture of other colors all corresponds to different diseases”); 
employ text associated with a patient to perform a patient feature construction (Liu: page 5, fourth ¶; page 5, fifth ¶, i.e., “electrocardiogram conclusion are normal. and five indexes of hepatitis b is negative or positive”); 
infer a fine patient classification that classifies a patient into a hospital department, wherein the fine patient classification inference is based on an analysis of both the rough image classification and the patient feature construction (Liu: page 4, sixteenth ¶, i.e., “Characteristic information can be compared with standard information…the hospital and department can be recommended”; page 5, fourth ¶, i.e., “patient information is the image of diagnosis and treatment text”; page 5, sixth ¶, i.e., “Patient can be then divided into the cardiopathic hospital”); 
Yet, Liu does not explicitly teach, but Jarrett teaches, in the same field of endeavor, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (Jarrett: ¶ 0017; ¶ 0019; ¶ 0028) to:
employ machine learning to train an effectiveness model on data (Jarrett: ¶ 0048), wherein the data comprises patient data for other patients (Jarrett: ¶ 0029-0030; ¶ 0037; ¶ 0039; ¶ 0042), hospital department designations associated with the other patients (Jarrett: ¶ 0029, i.e., Examiner interprets the data being hospital department designations is not functionally related to the use of data associated with other patients to train a model and does not distinguish the claimed invention from the prior art. Jarrett teaches “outcomes data from within the healthcare facility or organization,” which in the context of Liu, a person having ordinary skill in the art would have understood could be the claimed hospital department designations; ¶ 0037), and clinical data relating to patient outcomes associated with the other patients (Jarrett: ¶ 0029-0030; ¶ 0037), and wherein the effectiveness model is trained to evaluate effectiveness of the hospital department designations associated with the other patients based on the clinical data relating to the patient outcomes associated with the other patients and weigh the cost benefit of selecting a first hospital department designation against a second hospital department designation (Jarrett: ¶ 0039, i.e., “analytics relevant to a particular patient can be provided within the clinical decision workflow to provide data-driven decision support…to determine how a recommended care plan compares to other care plans available to the patient…based on analytics, outcomes, claims data, and the like for patients similar to the particular patient”; ¶ 0044, i.e., “the recommendation may reveal costs corresponding to each care plan available to the patient that may help the clinician determine the most cost-effective plan. The recommendation may additionally reveal readmission risks corresponding to each care plan available to the patient”); 
based on the hospital department and an outcome of treatment by the hospital department, generate feedback for the fine classification (Jarrett: figure 5, i.e., the recommendation 510 indicates that the “Current discharge plan differs from model recommendation”; ¶ 0039, i.e., “analytics relevant to a particular patient can be provided within the clinical decision workflow to provide data-driven decision support…to determine how a recommended care plan compares to other care plans available to the patient…based on analytics, outcomes, claims data, and the like for patients similar to the particular patient”; ¶ 0068, i.e., Examiner interprets the ”venues” as the claimed hospital department); 
compare the hospital department associated with the fine patient classification for the patient (Jarrett: ¶ 0029, i.e., Jarrett teaches “characteristics of a clinical decision support workflow being managed by the end user device for a patient,” which in the context of Liu, a person having ordinary skill in the art would have understood could include the claimed hospital department associated with the fine patient classification for the patient) to the effectiveness model (Jarrett: ¶ 0048, i.e., Examiner interprets the “workflow service (workflow service A 208a, workflow service B 208b, or workflow service C 208c)” as the claimed effectiveness model) to provide hospital department selection for the patient based on the comparison (Jarrett: ¶ 0048, i.e., Examiner interprets “determine…the most effective care plan (i.e., the model recommendation) for the patient” as the claimed hospital department selection because it is based on comparing “information received from the end user device 204” (which includes the “characteristics of a clinical decision support workflow being managed by the end user device for a patient”) and “workflow service,” which is the claimed hospital department associated with the fine patient classification and the effectiveness model, respectively);
rate the hospital department selection based on the feedback (Jarrett: ¶ 0068, i.e., Examiner interprets the “readmission risk for the current discharge plan 522, the model recommendation 524, and other available care plans 526, 527, 528” as the claimed rating).
The obviousness of combining the teachings of Liu and Jarrett are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 16, Liu and Jarrett teach the computer program product of claim 15, wherein the program instructions are further executable to cause the processor to: 
generate the feedback further based on evaluation of the hospital department designations associated with the other patients (Jarrett: ¶ 0039, i.e., “analytics relevant to a particular patient can be provided within the clinical decision workflow to provide data-driven decision support…to determine how a recommended care plan compares to other care plans available to the patient…based on analytics, outcomes, claims data, and the like for patients similar to the particular patient”), wherein the feedback is used to rate the hospital department selection (Jarrett: ¶ 0068, i.e., Examiner interprets the “readmission risk for the current discharge plan 522, the model recommendation 524, and other available care plans 526, 527, 528” as the claimed rating).
The obviousness of combining the teachings of Liu and Jarrett are discussed in the rejection of claim 1, and incorporated herein.
Claims 3-5, 11-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (China Invention App. Pub. No. CN 109166618 A, hereinafter referred to as "Liu") in view of Jarrett et al. (U.S. Patent App. Pub. No. US 2019/0108313 A1, hereinafter referred to as "Jarrett”), as applied to claims 1-2, 6-10, 14-16, 20, further in view of Itu et al. (U.S. Patent App. Pub. No. US 2018/0247020 A1, hereinafter referred to as "Itu"). 
Regarding (previously presented) claim 3, Liu and Jarrett teach the system of claim 1, wherein the one or more images associated with a patient comprise…images (Liu: page 4, seventeenth ¶, i.e., “patient information is the image of patient body”), wherein the rough image classification comprises a first type of classification, and wherein the first type of classification comprises at least one of an identified modality, an identified organ, an identified tissue, or an identified ailment (Liu: page 5, first ¶, i.e., “feature extraction unit then passes through extraction characteristic image in the image recognition technology image, with this feature part Image is as characteristic information”; page 5, second ¶, i.e., “feature extraction unit can from the root of the tongue is extracted in tongue fur image respectively…standard picture of other colors all corresponds to different diseases”).
Yet, Liu and Jarrett do not explicitly teach, but Itu teaches, in the same field of endeavor, wherein the one or more images associated with a patient comprise Digital Imaging and Communications in Medicine (DICOM) images (Itu: ¶ 0011)…
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the DICOM images, as taught by Itu, with the system of Liu and Jarrett, with the motivation to “provide the opportunity for a secondary use of scans for the assessment of risk…and…diagnosis” (Itu: ¶ 0068).
Regarding (previously presented) claim 4, Liu, Jarrett, and Itu teach the system of claim 3, wherein the text associated with the patient comprises features of the patient based on text health record data (Liu: page 5, fourth ¶ - fifth ¶) or Electronic Health Record (EHR) data.
The obviousness of combining the teachings of Liu, Jarrett, and Itu are discussed in the rejection of claim 3, and incorporated herein.
Regarding (previously presented) claim 5, Liu, Jarrett, and Itu teach the system of claim 4, wherein the fine patient classification inference further comprises a second type of classification, and wherein the second type of classification comprises identification of the hospital department based on the first type of classification and the patient feature construction (Liu: page 4, sixteenth ¶, i.e., “Characteristic information can be compared with standard information…the hospital and department can be recommended”; page 5, fourth ¶, i.e., “patient information is the image of diagnosis and treatment text”; page 5, sixth ¶, i.e., “Patient can be then divided into the cardiopathic hospital”).
The obviousness of combining the teachings of Liu, Jarrett, and Itu are discussed in the rejection of claim 3, and incorporated herein.
Regarding (previously presented) claim 11, Liu and Jarrett teach the computer-implemented method of claim 9, wherein the one or more images associated with a patient comprise…images (Liu: page 4, seventeenth ¶, i.e., “patient information is the image of patient body”), wherein the rough image classification comprises a first type of classification, wherein the first type of classification comprises at least one of an identified modality, an identified organ, an identified tissue, or an identified ailment (Liu: page 5, first ¶, i.e., “feature extraction unit then passes through extraction characteristic image in the image recognition technology image, with this feature part Image is as characteristic information”; page 5, second ¶, i.e., “feature extraction unit can from the root of the tongue is extracted in tongue fur image respectively…standard picture of other colors all corresponds to different diseases”).
Yet, Liu and Jarrett do not explicitly teach, but Itu teaches, in the same field of endeavor, wherein the one or more images associated with a patient comprise Digital Imaging and Communications in Medicine (DICOM) images (Itu: ¶ 0011)…
The obviousness of combining the teachings of Liu, Jarrett, and Itu are discussed in the rejection of claim 3, and incorporated herein.
Regarding (previously presented) claim 12, Liu, Jarrett, and Itu teach the computer-implemented method of claim 11, wherein the text associated with the patient comprises features of the patient based on text health record data (Liu: page 5, fourth ¶ - fifth ¶) or Electronic Health Record (EHR) data.
The obviousness of combining the teachings of Liu, Jarrett, and Itu are discussed in the rejection of claim 3, and incorporated herein.
Regarding (previously presented) claim 13, Liu, Jarrett, and Itu teach the computer-implemented method of claim 12, wherein the fine patient classification comprises identification of the hospital department based on the first type of classification and the features of the patient feature construction (Liu: page 4, sixteenth ¶, i.e., “Characteristic information can be compared with standard information…the hospital and department can be recommended”; page 5, fourth ¶, i.e., “patient information is the image of diagnosis and treatment text”; page 5, sixth ¶, i.e., “Patient can be then divided into the cardiopathic hospital”).
The obviousness of combining the teachings of Liu, Jarrett, and Itu are discussed in the rejection of claim 3, and incorporated herein.
Regarding (previously presented) claim 17, Liu and Jarrett teach the computer program product of claim 15, wherein the one or more images associated with a patient comprise…images (Liu: page 4, seventeenth ¶, i.e., “patient information is the image of patient body”), wherein the rough image classification comprises a first type of classification, and wherein the first type of classification comprises at least one of an identified modality, an identified organ, an identified tissue, or an identified ailment (Liu: page 5, first ¶, i.e., “feature extraction unit then passes through extraction characteristic image in the image recognition technology image, with this feature part Image is as characteristic information”; page 5, second ¶, i.e., “feature extraction unit can from the root of the tongue is extracted in tongue fur image respectively…standard picture of other colors all corresponds to different diseases”).
Yet, Liu and Jarrett do not explicitly teach, but Itu teaches, in the same field of endeavor, wherein the one or more images associated with a patient comprise Digital Imaging and Communications in Medicine (DICOM) images (Itu: ¶ 0011)…
The obviousness of combining the teachings of Liu, Jarrett, and Itu are discussed in the rejection of claim 3, and incorporated herein.
Regarding (previously presented) claim 18, Liu, Jarrett, and Itu teach the computer program product of claim 17, wherein the patient feature construction also comprises features of the patient based on text health records (Liu: page 5, fourth ¶ - fifth ¶) or Electronic Health Record (EHR) data.
The obviousness of combining the teachings of Liu, Jarrett, and Itu are discussed in the rejection of claim 3, and incorporated herein.
Regarding (previously presented) claim 19, Liu, Jarrett, and Itu teach the computer program product of claim 18, wherein the inference comprises a second type of classification, wherein the fine patient classification comprises identification of the hospital department based on the first type of classification and the features of the patient (Liu: page 4, sixteenth ¶, i.e., “Characteristic information can be compared with standard information…the hospital and department can be recommended”; page 5, fourth ¶, i.e., “patient information is the image of diagnosis and treatment text”; page 5, sixth ¶, i.e., “Patient can be then divided into the cardiopathic hospital”).
The obviousness of combining the teachings of Liu, Jarrett, and Itu are discussed in the rejection of claim 3, and incorporated herein.
Claims 6, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (IP.com translation of China Invention App. Pub. No. CN 109166618 A, hereinafter referred to as "Liu") in view of Jarrett et al. (U.S. Patent App. Pub. No. US 2019/0108313 A1, hereinafter referred to as "Jarrett") and Lockett (U.S. Patent No. US 10,108,902 B1).
Regarding (previously presented) claim 6, Liu and Jarrett teach the system of claim 1.
Yet, Liu and Jarrett do not explicitly teach, but Lockett teaches, in the same field of endeavor, wherein the computer executable components further comprise an analysis component that computes a multi-modal explanation of selection of the hospital department (Lockett: column 18, lines 17-26, i.e., Examiner interprets the explanation being related to the selection of the hospital department is not functionally related (i.e., design choice) to the computation of a multi-model explanation and does not distinguish the claimed invention from the prior art. Lockett teaches “attention masking is used to aggregate over multiple types of data including…multi-modal data,” which in the context of Liu, a person having ordinary skill in the art would have understood could be for the claimed selection of the hospital department) using the following equation:

    PNG
    media_image1.png
    42
    285
    media_image1.png
    Greyscale

(Lockett: column 18, lines 44-53, i.e., Examiner interprets the specific inputs and order of operations of the equation is not functionally related (i.e., design choice) to the use of an equation to compute attention over modalities and does not distinguish the claimed invention from the prior art. Lockett teaches computing attention over multi-modal data, which in the context of Jarrett, a person having ordinary skill in the art would have understood could be the claimed equation)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the computation of a multi-modal explanation, as taught by Lockett, with the system of Liu and Jarrett, with the motivation of “improving the…system predictive accuracy, resulting in, for example, a lesser number of false positive or false negative predictive outputs” (Lockett: column 5, lines 14-19).
Regarding (previously presented) claim 14, Liu and Jarrett teach the computer-implemented method of claim 9.
Yet, Liu and Jarrett do not explicitly teach, but Lockett teaches, in the same field of endeavor, further comprising computing a multi-modal explanation of selection of the hospital department (Lockett: column 18, lines 17-26, i.e., Examiner interprets the explanation being related to the selection of the hospital department is not functionally related (i.e., design choice) to the computation of a multi-model explanation and does not distinguish the claimed invention from the prior art. Lockett teaches “attention masking is used to aggregate over multiple types of data including…multi-modal data,” which in the context of Liu, a person having ordinary skill in the art would have understood could be for the claimed selection of the hospital department) using the following equation:

    PNG
    media_image1.png
    42
    285
    media_image1.png
    Greyscale

(Lockett: column 18, lines 44-53, i.e., Examiner interprets the specific inputs and order of operations of the equation is not functionally related (i.e., design choice) to the use of an equation to compute attention over modalities and does not distinguish the claimed invention from the prior art. Lockett teaches computing attention over multi-modal data, which in the context of Jarrett, a person having ordinary skill in the art would have understood could be the claimed equation)
The obviousness of combining the teachings of Liu, Jarrett, and Lockett are discussed in the rejection of claim 6, and incorporated herein.
Regarding (previously presented) claim 20, Liu and Jarrett teach the computer program product of claim 16.
Yet, Liu and Jarrett do not explicitly teach, but Lockett teaches, in the same field of endeavor, wherein the program instructions are further executable to cause the processor to: 
compute a multi-modal explanation of selection of the hospital department (Lockett: column 18, lines 17-26, i.e., Examiner interprets the explanation being related to the selection of the hospital department is not functionally related (i.e., design choice) to the computation of a multi-model explanation and does not distinguish the claimed invention from the prior art. Lockett teaches “attention masking is used to aggregate over multiple types of data including…multi-modal data,” which in the context of Liu, a person having ordinary skill in the art would have understood could be for the claimed selection of the hospital department) using the following equation:

    PNG
    media_image1.png
    42
    285
    media_image1.png
    Greyscale

(Lockett: column 18, lines 44-53, i.e., Examiner interprets the specific inputs and order of operations of the equation is not functionally related (i.e., design choice) to the use of an equation to compute attention over modalities and does not distinguish the claimed invention from the prior art. Lockett teaches computing attention over multi-modal data, which in the context of Jarrett, a person having ordinary skill in the art would have understood could be the claimed equation)
The obviousness of combining the teachings of Liu, Jarrett, and Lockett are discussed in the rejection of claim 6, and incorporated herein.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 02/24/2022.
In the remarks, Applicant argues in substance that:
Regarding the 112(a) rejections, “the above cited paragraphs of the instant specification provide clear support for the claim language such that one skilled in the art at the time of the invention would reasonably conclude that the inventor had possession of the claimed invention.”
Regarding the 103 rejections, the cited prior art references fail to teach the amended claim limitations (i.e., “wherein the effectiveness model is trained to evaluate effectiveness of the hospital department designations associated with the other patients based on the clinical data relating to the patient outcomes associated with the other patients and weigh the cost benefit of selecting a first hospital department designation against a second hospital department designation”). 
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons: 
In response to Applicant’s argument that (a) regarding the 112(a) rejections, “the above cited paragraphs of the instant specification provide clear support for the claim language such that one skilled in the art at the time of the invention would reasonably conclude that the inventor had possession of the claimed invention”:
It is respectfully submitted that the paragraphs to which Applicant cites (i.e., ¶ 0029-0030) only mentions the input data for the model and the output model for the data, but not how the model actually works. For example, “to  evaluate the hospital department designation associated with the patient based on the clinical data relating to the patient outcome” and “to evaluate the hospital department selected for the patient by analyzing the clinical data to determine the effectiveness of the medical treatment associated with the selected hospital department” is the intended use of the model, how does the model achieve its goal? The specification gives an example of “the models can evaluate the effectiveness of treatment for a patient who has a bone fracture and is sent to the orthopedics department versus another patient who also has a bone fracture but is sent to the general surgery department,” but how does the model evaluate the effectiveness? When does the model know to recommend the orthopedics department versus the general surgery department? The specification also gives an example of “the feedback for the effectiveness of the hospital department selection or recommendation can be positive (e.g., well cured), negative (e.g., not cured), reevaluation required (e.g., results rejected or need to double check the effectiveness of the treatment), etc.”; however, is the hospital department selection or recommendation based on the frequency of “positives” or negatives”? If patients from both hospital departments receive the same feedback, then when does the model know to recommend the orthopedics department versus the general surgery department? As mentioned previously, the claimed effectiveness model, or patients-departments match training links amounts to a black box into which information is inputted and a result is received; however, there is no disclosure as to what occurs in the box. 
Thus, Examiner maintains the aforementioned 112(a) rejections of claims 1, 9, 15 in Office Action dated 12/17/2021.
In response to Applicant’s argument that (b) regarding the 103 rejections, the cited prior art references fail to teach the amended claim limitations:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626